DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Costes (US 3,236,297) in combination with Edlund (US 3,247,072).
Costes (cited via IDS) discloses a method for thermal energy.  The method uses a heat supply (liquid) and a source (nuclear reactor core 1).  The heat supply flows to a thermocline unit (tank 2) having a top end and a bottom end (e.g., Figure 1).  Within this tank, gradient zones are stacked between said ends.  Each zone comprises hot liquid at a different temperature (e.g., col 3. lines 55-58).  Each zone is in fluid connection (9, 10) with a respective phase change heat exchanger (3).  Each heat exchanger (3) is in fluid connection with an adjacent heat exchanger (e.g., via element 4) and with said source (e.g., via lines 9).  Each heat exchanger (3) comprises an intake (9, 10) of hot fluid in fluid connection with a corresponding zone of the tank (2) and an outlet (11) in fluid connection with a return line (12) to the nuclear reactor.
In a first scenario disclosed by Costes, a thermal energy supply is delivered (via lines 11) to a process heat system (4).  That is, Costes’ element (4) reads on a process heat system.
In a second scenario, it is conventional in the art to use heat obtained via a heat exchanger.  That is, it is within the skill of the artisan to connect Costes’ heat exchanger with some process heat system.  Thus, in the second scenario, it would have been obvious to one of ordinary skill in the art to modify Costes to have heat (thermal energy supply), which is obtained by the heat exchanger (3) via heat transfer from hot liquid, delivered to an apparatus (a process heat system) where the heat is processed (used). 
Costes appears to be silent with regard to the type of liquid (coolant) used.  Regardless, Edlund shows that it is well known in the art that different types of liquids (e.g., molten salt, water, etc.) can be used in a nuclear reactor (e.g., col. 3, lines 36-39) to meet a particular reactor design.  Modification of Costes to have used a molten liquid to meet a particular reactor design, as suggested by Edlund, would have been obvious to one of ordinary skill in the art.  
The result of the modifications would have been predictable to the skilled artisan.  
Claim 2
In Costes each heat exchanger generates a respective thermal energy supply.


Claim 3
The ability to deliver a first thermal energy supply from a first heat exchanger to a first process heat system is within the skill of the artisan.  The ability to deliver a second thermal energy supply from a second heat exchanger to a second process heat system is likewise within the skill of the artisan.  The skilled artisan would understand that certain factors (e.g., volume of thermal energy supply, size and capacity of process heat system, etc.) would determine whether thermal energy supplied from plural heat exchangers goes to a single process heat system or to respective individual process heat systems.  Thus, modification of Costes to have delivered thermal energy supplies from respective heat exchangers to respective process heat systems, to meet a particular supply volume and system capacity, would have been obvious to one of ordinary skill in the art.
Claim 4
In Costes each heat exchanger (3) is in fluid connection (11, 4, 9, 10) with another heat exchanger.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Costes (US 3,236,297) in combination with Edlund (US 3,247,072) as applied to claim 1 above, and further in view of Hashiba (US 2016/0061533).
Hashiba shows that it is well known in the art to adjust heat flow rates in a thermal energy supply arrangement [0107].  Modification of Costes to have adjusted the heat flow rate to meet a particular temperature (or to not exceed a maximum temperature) would have been obvious to one of ordinary skill in the art.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Costes (US 3,236,297) in combination with Edlund (US 3,247,072) as applied to claim 1 above, and further in view of Greene (US 2012/0314829).
Greene shows that it is well known in the art to use multiple (and different) thermal energy sources [0036].  Modification of Costes to have employed any number of thermal energy sources, whether used individually or in fluid connection, to have supplied the total thermal energy needed in a particular arrangement would have been obvious to one of ordinary skill in the art.

Claim Objections
Claim 1 is conditionally objected to because of an alleged informality.  In view of the specification, the phrase “source comprised of an outlet” means “source comprising an outlet”.  Thus, the phrase should be changed as such to improve claim readability.  

Additional Comments
The specification appears to have at least one embodiment that employs a nuclear reactor as the source, and molten salt as the molten heat supply.  Thus, it is suggested that the following two claims be added:
Claim 8 (suggested new) The method for thermal energy, according to claim 1, wherein said source comprises a nuclear reactor. 
Claim 9. (suggested new) The method for thermal energy, according to claim 1, wherein said molten heat supply comprises molten salt. 
The Applied References
For Applicant’s benefit, portions of the applied reference(s) have been cited (as examples) to aid in the review of the rejection(s).  While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety by Applicant, including any disclosures that may teach away from the claims.  See MPEP 2141.02 (VI).

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303


/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646